Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections and Response to Arguments
All rejections of claims 104, 107, and 108 are withdrawn in view of Applicant’s cancelation of these claims.
The rejection of claims 95-101, 103, and 106 under 35 U.SC. 103 as being unpatentable over Li in view of Amrhein and Kober is withdrawn in view of Applicant’s amendments to the claims.  Subsequently, the rejection of claim 102 further in view of Li[b], the rejection of claim 104 further in view of Merlet, the rejection of claim 105 further in view of Yamaji, and the rejection of claims 107 and 108 further in view of Ma are withdrawn.  

Maintained Rejections and Response to Arguments
The rejections under 35 U.S.C. 112 are maintained because in the instant case, the term “about” is not defined in the specification as filed in a meaningful way so as to indicate what values are included and/or excluded by the claimed range and/or endpoints.  As such, in the instant case, the ranges may vary from one interpretation to another such that the metes and bounds of what is included in the claimed subject matter are unclear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 95-103, 105, and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 75 recites “about” along with end points of average diameter size range, dispersant weight percent range, anti-foaming agent weight percent range, and preservative weight percent range.  Similarly, claims 96-99 and 103-104 and 108 recite "about” on both ends of a numerical range.  As such, the metes and bounds of the range claimed are unclear, and what constitutes "about" may be subjectively interpreted.  Accordingly, appropriate clarification is required.  Claims depending from a rejected base claim have also been rejected here.
Response to Arguments
Applicant argues that the previously cited references do not teach anti-caking agents as noted to be newly recited claim limitations.  All rejections of newly canceled claims 104, 107, and 108 are withdrawn in view of Applicant’s cancelation of these claims.  In reply, this argument has been fully considered and is persuasive.  Accordingly, the following rejections are withdrawn: 
The rejection of claims 95-101, 103, and 106 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0210465 A1, published Aug. 19, 2010) in view of Amrhein et al. (US 2008/0213326 A1, published Sep. 4, 2008), and Kober et al. (US 2003/0069135 A1); the rejection of claim 102 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0210465 A1, published Aug. 19, 2010) in view of Amrhein et al. (US 2008/0213326 A1, published Sep. 4, 2008), and Kober et al. (US 2003/0069135 A1) as applied to claims 95-101, 103, and 106 above, and further in view of “Li[b]” et al. (CA 2793082, published September 29, 2011); the rejection of claim 104 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0210465 A1, published Aug. 19, 2010) in view of Amrhein et al. (US 2008/0213326 A1, published Sep. 4, 2008), and Kober et al. (US 2003/0069135 A1) as applied to claims 95-101, 103, and 106 above, and further in view of Merlet (US 2011/0201504 A1, published Aug. 18, 2011); the rejection of claim 105 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0210465 A1, published Aug. 19, 2010) in view of Amrhein et al. (US 2008/0213326 A1, published 
Applicant argues that one would not have been motivated to combine additives (i.e., dispersants, wetting agents, etc) from a formulation comprising water insoluble polymers to one comprising water soluble polymers.  Applicant alleges that Amrhein selects these additives based on Amrhein’s manufacturing process and not on end product properties, efficacy, activity, or polymer interaction.  In reply, Applicant’s argument has been fully considered, but the relevance of the previously cited references is maintained for what they reasonably would have suggested to one of ordinary skill in the art.  As is routine in the art and moreover as is customary for an artisan to achieve stable, storable, and effective products, one reasonably would have expected success from choosing helpful additives according to their known functional purposes in similar formulations.  Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further still, the relevance of both references is maintained since both Li and Amrhein are directed to formulations for the storage and delivery of active agents which are generally poorly soluble in water; see title of Amrhein “…Aqueous Active Substance Compositions of Active Substances that are hardly soluble in water” and Li’s [0079] which describes that an active ingredient is dispersed in an aqueous solvent and depending on the solubility of the active ingredient may be associated with a polyelectrolyte in order to be either dissolved or dispersed in the solvent.  In the case of Li, poorly water soluble active ingredients have improved solubility, dispersibility, stability, or other functionality as a result of incorporating it into a polyelectrolyte polymer carrier (see [0079] for instance); this appears to solve the same or similar problem taught by Amrhein pertaining to poor water solubility (see [0008] in particular).  While Applicant’s arguments contrast the cited references with one another, it appears upon consideration of the references each as a whole that both references are directed to the same or similar problem of formulations comprising active agents of limited water solubility where multiple solvents are encompassed in the breadth of the prior art.  Unless one relies on bodily incorporation of features from the two references, they do not appear to be mutually exclusive to one another.
Applicant subsequently argues that secondary references, Li[b], Merlet, Yamagi, and Ma, do not cure the above alleged deficiency.  In reply, this argument is not persuasive in view of the aforementioned reasons for maintaining relevance of previously cited references.  
However, in view of the claim amendments filed 1/20/2021, new grounds of rejection necessitated by amendment are presented below.

New Grounds of Rejection Necessitated by Amendments of 1/20/2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 95-103, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0210465 A1, published Aug. 19, 2010) in view of “Li[b]” et al. (CA 2793082, published September 29, 2011), Amrhein et al. (US 2008/0213326 A1, published Sep. 4, 2008), Kober et al. (US 2003/0069135 A1), Merlet (US 2011/0201504 A1, published Aug. 18, 2011), and Norton (WO2013/041975A2, newly cited).
	The claims are drawn to a formulation comprising a nanoparticle comprising a polymer and a triazole compound wherein the nanoparticle has an average diameter of between about 1 nm and 500 nm and wherein the polymer is a polyelectrolyte comprising carboxylic acid monomers and acrylate or styrene monomers with a mass ratio of between about 50:50 and about 95:5.  The formulation further comprises an alkyl polyglucoside nonionic surfactant, an anticaking agent, an antifoaming agent, a preservative, and water, as further specified in the claims.
	Li et al. teach compositions comprising a polyelectrolyte polymer nanoparticle and at least one agricultural active compound, such as strobilurubin such as azoxystrobin associated with the polymer (see [0005]-[0008], [0011], [0020]-[0027], and [0065])(limitation of claims 95, 100, 101).  Li et al. indicate that the nanoparticle is less than 100 nm in diameter and that the polymer includes a polyelectrolyte (see [0004]).  Li et al. further specifies that the polymer may be poly(acrylic acid) and copolymers thereof including styrenes and carboxylates (see [0008]), [0019], [0067]) and that the solvent may be aqueous (water) (see [0078]).
As to the newly recited monomer mass ratio recited newly in lines 4-5 of claim 95, Li does not teach the particular monomer mass ratio.  Regarding claim 102, Li does not specify the particularly specified polyelectrolyte copolymer, although it is noted that Li generally discloses a polyelectrolyte component (see Li [0074], [0085], and [0086] for instance).  It is noted that for instance page 26 of 80 of the specification as filed appear to illustrate the mass ratio newly referenced in lines 4-5 of claim 95.
	Li[b] cures this deficiency.  Li[b] teaches polymer nanoparticles for carrying controlled release active ingredients for use in agriculture for instance.  See page 2, paragraph 2.  Li also teaches polyelectrolyte components to refer to polymers containing ionized or ionizable groups including carboxylate groups wherein  the polyelectrolytes may be homopolymers, copolymers, etc. including polycationic and anionic components wherein in some embodiments the polymers may be water soluble (see page 12, lines 18-30).  Li[b] further teaches particular embodiments using polymer nanoparticles made from poly(methacrylic acid-co-ethyl acrylate) (P(MAA-co-EA)) (see page 19, lines 30-32).  Li embodies a collapsed version of this compound wherein the ratio of MAA:EA was 90:10 (see example 31, page 59, top half of page), a ratio included in the instantly recited range.  Li[b] specifies that this material may desirably be used in applications where hydrophobic character is desired.  See also Table 4 of Li[b].  
	Both Li and Li[b] are directed to polymeric nanoparticles comprising a polyelectrolyte component for storage and release of a specified active agent such as an agricultural active agent.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute (P(MAA-co-EA)) as taught by Li[b] for the generally disclosed polyelectrolyte component of Li in the products of Li, Amrhein, and Kober, with a reasonable expectation of success.  One would have been motivated to do so based on Li[b]'s particular teaching of desirable hydrophobicity associated with this material.
	Li does not teach a triazole as claimed nor does Li teach the additional dispersant, wetting agent, anti-foaming agent, and preservative components.  Amrhein cures this deficiency.
	Amrhein teaches formulations comprising an active compound which may be a fungicide, a bactericide, etc. (see abstract, in particular; see [0185]).  Amrhein specifies azoles such as difenoconazole and epioxyconazole, strobilurins, thiazoles in particular (see [0063], [0193] and [0229]) where these may be used in combination (see [0185]).  It is noted that Amrhein specifies epioxiconazole in a ratio of 4:1 of active compound to polymer particle (see Table 1 in [0230]) and an active compound content preferably in the range of 0.5 to 30% (see [0170] and Amrhein claim 18)(limitation of claims 96, 97, 106).  
	Amrhein teaches that surfactants may be used in amounts of 0.1-10% by weight relative to the monomer (see [0153]) as well as other dispersants such as polycarboxylates and their salts ([0156]), and antifoams (see [0172], [0174]).  Amrhein further teaches additives including thickeners, antifoams, antifreeze, fertilizers, and preservatives ([0172]-[0176]), [0182], and [0210]) and further specifies silica may be used in the form of an aqueous dispersion for improved stabilization (see [0105]) with for instance antifreeze agents being employed in amounts of not more than 10% (see [0176])(overlapping range, limitation of claim 99).  Amrhein teaches hydrophobic silica (limitation of claim 98) and further still silica to be employed in an amount of 1 to 50% by weight of the formulation (see [0105])(limitation of claim 98, overlapping range).  Amrhein also teaches that the formulations are suitable for crop protection such as controlling harmful fungi (see [0184]) and that the compositions may comprise more than one active to broaden the spectrum of activity ([0210]).  
	Both Li and Amrhein are directed to agrochemical formulations which may employ active agents including azoles, "conazole” compounds, and/or triazole active agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Amrhein's recommendation of a particular active agent, including difenoconazole and azoxystrobin (see [0063] and [0071]), and a further pesticide as well (limitation of claim 103), as part of the active agent component, and further to use Amrhein’s suggested quantity as well as Amrhein's suggested adjuvants, in the formulations of Li, with a reasonable expectation of success.  One would have been motivated to do so to incorporate each components' known, disclosed advantages such as pesticide efficacy, surfactant/dispersant/wetting advantage for formulation stability, anti-foam for ease of formulation, and preservative for desired shelf-life, as Amrhein taught these advantages to be known in the art and associated with each of the aforementioned components.
While Amrhein does not specify a particular quantity of the anti-foaming agent or preservative or additional active agent(s), it is the examiner’s position that these components would have been result-effective variables which one of ordinary skill in the art at the time the invention was made would have found obvious to optimize as part of routine optimization procedures in order to achieve the desired (i.e., preservative or antifoam or thickening) effects associated with these functional components.  For instance, Amrhein’s teaching that combinations of actives may be employed and that the active may be employed in an amount of from 0.5 to 30% by weight of the total formulation provides ranges from which one would have been motivated to start performing routine optimization procedures in order to provide desired efficacy according to the actives (fungicide, pesticide, etc.) employed.  However, in particular regard to the anti-foaming agent, Kober renders obvious and provides motivation for selecting a particular amount.  Kober teaches agritechnical formulations comprising an active agent, water, and at least one adjuvant or additive (see abstract, in particular).  Kober teaches antifoam agents to be among these components (see [0048]) and recommends the antifoams to be included in an amount of 0.01 to 5% by weight of the formulation (see [0082]).  Similarly, Kober suggests preservatives to be employed in amounts of 0 to 5% by weight of the total formulation, a range overlapping with the instantly claimed range.  These ranges then serve as recommended ranges from which one could begin the routine optimization process to achieve the desired end result.  It is noted that Kober provides additional numerical ranges for other adjuvants such as wetting agents, which one would be motivated to use as a starting point in the routine optimization process, considered in combination with Li, and Amrhein.
Regarding claim 95, none of the aforementioned references teaches an alkyl polyglucoside non-ionic surfactant as instantly recited.
Merlet cures this deficiency.  Merlet teaches agricultural compositions wherein non-ionic surfactants re employed with additional adjuvants to facilitate retention of biocide mixtures on plants to which they are applied (see [0011]-[0012] for instance).  Merlet defines the state of the art where emulsifiers including alkyl polyglycosides may be used in combination with certain esters in order to provide non-ionic surfactants desirably useful in agricultural compositions (see [0005] and [0014]-[0016]).  Merlet specifies this component to be present in an amount of about 10% to about 20%, a range overlapping with the instantly claimed range of about 0.1 weight percent to about 6 weight percent (see [0037]).
Both Li and Merlet are directed to agricultural compositions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the alkyl polyglucoside non-ionic surfactant taught by Merlet for the generically disclosed non-ionic surfactant polymer moieties taught by Li (see Li paragraph [0082]), with a reasonable expectation of success.  One would have been motivated to do so because LI teaches that such surfactant help decrease the affinity of polymer compositions for soil surfaces thus desirably controlling the mobility of Li’s nanoparticles (see Li [0082]) and since Merlet teaches that these particular emulsifiers/surfactants may be used desirably in agricultural compositions.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was claimed to perform routine optimization procedures with regard to a surfactant component and an amount thereof in order to achieve the desired end result of optimized product and active agent stability.  One would have been motivated to do so out of routine optimization.
While Amrhein explicitly teachers solid carriers including mineral earth such as silica gels, silicates, talc, kaolin, attaclay, magnesium salts, etc., (see [0182]), Amrhein does not specify an amount of this agent as newly recited in claim 95.  Norton cures this deficiency.  Norton teaches pest control formulations comprising nanoparticles of pyrethroid compounds with various formulating agents (see abstract, in particular).  Amrhein teaches the state of the art with regard to anticaking agents such as attapulgite clay for instance which may be included in a recommended amount of about 0.05 to about 3% by weight of the formulation (see page 6, third full paragraph).
Amrhein and Norton are both directed to agrochemical formulations which may comprise an anticaking agent.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize an anticaking agent as taught by Amrhein in the formulations of Li, Li[b], and Amrhein, with a reasonable expectation of success, and it further would have been obvious to do so based on the disclosure and recommended amount as taught by Norton.  One would have been motivated to look to Norton for a starting point amount of an anticaking agent since Norton appears in the same field of endeavor and since Amrhein explicitly teachings components such as attaclay to desirably be useful as solid carrier components but does not recommend any particular amount.

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0210465 A1, published Aug. 19, 2010) in view of “Li[b]” et al. (CA 2793082, published September 29, 2011), Amrhein et al. (US 2008/0213326 A1, published Sep. 4, 2008), Kober et al. (US 2003/0069135 A1), Merlet (US 2011/0201504 A1, published Aug. 18, 2011), and Norton (WO2013/041975A2, newly cited) as applied to claims  95-103, and 106 above and further in view of Yamaji et al. (US 2010/0069247A1, published Mar. 18, 2010).
The teachings of Li, Li[b], Amrhein, Kober, Merlet, and Norton have been delineated above.  These do not teach a liquid fertilizer as instantly recited.
Yamaji et al. cures this deficiency.  Yamaji teaches herbicide compositions which may contain additional compounds including fertilizer active agents (see abstract, in particular; see also, [0166] and [0220]).  Yamaji teaches herbicide compositions may be made into various formulations including emulsions and water dispersible granules for instance, where at least one agricultural chemical may be mixed with additional agrochemicals such as other herbicides, microbes for weeding, insecticides, fungicides, plant growth regulators, or fertilizers (see [0220] and [0223]).
Both Li and Yamaji are directed to agrochemical formulations which may employ herbicides, for instance, as the active agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a fertilizer in liquid form such as an emulsion as taught by Yamaji to the agrochemical formulations of Li and Amrhein, with a reasonable expectation of success.  One would have been motivated to do so based on Yamaji's suggestion that multiple active agents may be used in a single composition, as outlined above.

Double Patenting
Response to Arguments
	The double patenting rejections have been modified to address the claims as amended, however the grounds previously presented are maintained as outlined below.  Rejections of claims newly canceled have been withdrawn as noted above.
Maintained Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 95-103, 105, and 106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims “X” of  U.S. Patent No. “Y”, as outlined in the table below:	
X: 1-120,
Y: 9686979;
X: 1-98,
Y: 9961900;
X: 1-16,
Y: 10206391;
X: 1-20,
Y: 10455830.

.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a formulation comprising the same or substantially the same or similar components including a polyelectrolyte, a dispersant, a wetting agent, an anti-foaming agent, a preservative, and water, wherein nanoparticles comprising an agrochemical active are present in an amount the same or overlapping the amount instantly claimed.  The instant claims differ from the copending claims in that the instant claims require a triazole active instead of an alternate biocide active, however it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute one such agrochemical for another based on the definition.
Moreover, the definitions and dependent claims in the issued patents outlined above allow for the adjuvants instantly recited.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617